Exhibit 13.01 Message from the Managing Owner Dear Unitholder: The RJO Global Trust (“Trust”) retains the services of RPM Risk and Portfolio Management Aktiebolag (“RPM”) to manage the Trust’s assets pursuant to RPM’s Evolving CTA Strategy.The strategy accesses trend following, fundamental, and short-term trading strategies using Commodity Trading Advisors (“CTAs”) having relative short track records and somewhat lower assets under management.These evolving managers have two to seven year track records with $20 million to $1 billion assets under management.RPM believes that the managers generally are able to access a broader array of markets more efficiently and operate more nimble business organizations.RPM’s research indicates that, on average, these managers have historically outperformed more established CTAs and, thus, this business phase is the most attractive period for CTAs from a risk/return perspective.RPM targets a 13% annual volatility for the Trust using this strategy. In 2015, in a largely range bound and volatile market environment, the Trust delivered performance in line with industry benchmarks.In early 2015, major trends seen in the latter half of 2014 reversed forcefully, hurting performance, as divergence in economic conditions contracted.By mid-2015, markets entered crisis mode based on global growth concerns; CTAs were temporarily able to profit from these moves before markets reversed once again.The second half of the year was dominated by changing expectations toward the U.S. Federal Reserve’s first rate hike.Performance was mixed across sectors, strategies, and sub-strategies. Throughout the year, the Trust allocated approximately 60% to trend following strategies.The weighting was lower earlier in the year and increased again in the third quarter 2015.Short-term trading strategies were underweighted while fundamental strategies received an increased allocation.The trend following component was beneficial; however, the diversifying strategies failed to add significant incremental benefit. In 2015, the Trust experienced net losses due to profits in energies and fixed income being outweighed by losses in soft commodities and stock indices.Compared to established technical traders, evolving fundamental traders were quite successful in trading this year’s bond yields and the U.S. dollar.In 2015, the Trust’s trend-following managers had mixed performance while the short-term and fundamental traders ended the year negative. RPM believes that the outlook for 2016 as a whole looks promising, as it expects that renewed divergence in monetary policies and growth rates in major regions should create profitable trading opportunities in currency and fixed income markets, in particular for managers with a relative value focus.RPM also believes that ongoing geopolitical tensions in Europe and the Middle East should create elevated volatility creating unique trading opportunities. We thank you for your continued support. Past performance is not indicative of future results. /s/ Julie M. DeMatteo Julie M. DeMatteo Chief Executive Officer and Director R.J. O’Brien Fund Management, LLC Managing Owner RJO Global Trust 39 RJO GLOBAL TRUST Table of Contents Report of Independent Registered Public Accounting Firm – CF & Co., L.L.P. 41 Financial Statements: Consolidated Statements of Financial Condition as of December 31, 2015 and 2014 42 Condensed Consolidated Schedules of Investments as of December 31, 2015 and 2014 43 Consolidated Statements of Operations, for the years ended December 31, 2015, 2014 and 2013 44 Consolidated Statement of Changes in Unitholders’ Capital, for the years ended December 31, 2015, 2014 and2013 45 Notes to Consolidated Financial Statements 46 40 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Managing Owner and Beneficial Owners of RJO Global Trust and Subsidiaries: We have audited the accompanying consolidated statements of financial condition, including the condensed consolidated schedules of investments, of RJO Global Trust and Subsidiaries (the “Trust”) as of December 31, 2015 and 2014 and the related consolidated statements of operations and changes in unitholders’ capital for each of the three years in the period ended December 31, 2015.These financial statements are the responsibility of the Trust’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of RJO Global Trust and Subsidiaries as of December 31, 2015 and 2014 and the results of their operations and changes in unitholders’ capital, for each of the three years in the period ended December 31, 2015, in conformity with U.S. generally accepted accounting principles. /S/ CF & Co., L.L.P. CF & Co., L.L.P. Dallas, Texas March 28,2016 41 RJO GLOBAL TRUST AND SUBSIDIARIES Consolidated Statements of Financial Condition Assets December 31, December 31, Assets: Equity in commodity Trading accounts: Cash on deposit with broker $ $ Unrealized gain on open contracts Total due from broker Cash and cash equivalents on deposit with affiliate Cash on deposit with bank Interest receivable 85 Receivable from US Bank - see Note (1) - Cash on deposit with bank - Non-Trading - Total Assets $ $ Liabilities and Unitholders' Capital Liabilities: Equity in commodity Trading accounts: Options written on futures contracts (premiums received $7,356 and $16,012, respectively) $ $ Accrued commissions Accrued management fees Accrued incentive fees Accrued operating expenses Accrued offering expenses Subscription received in advance - Redemptions payable-Trading Accrued legal fees- Non-Trading - Accrued management fees to U.S. Bank-Non-Trading - Distribution payable - Non-Trading - see Note (1) Total liabilities Unitholders' capital: Unitholders' capital (Trading): Beneficial owners Class A (110,812 and 135,669 units outstanding at December 31, 2015 and December 31, 2014, respectively) Class B (955 and 1,021 units outstanding at December 31, 2015 and December 31, 2014, respectively) Managing owner (535 Class A units outstanding at December 31, 2015 and December 31, 2014, respectively) Unitholders' capital (LLC equity/Non-Trading): Participating owners (0 and 115,497 units outstanding at December 31, 2015 and December 31, 2014, respectively) - Nonparticipating owners (0 and 2,157,791 units outstanding at December 31, 2015 and December 31, 2014, respectively) - Total unitholders' capital Non-Controlling Interests - Total Capital Total Liabilities and Unitholders' Capital $ $ Net asset value per unit: Trading: Class A $ $ Class B $ $ LLC equity/Non-Trading - $ See accompanying notes to consolidated financial statements. 42 RJO GLOBAL TRUST AND SUBSIDIARIES Condensed Consolidated Schedule of Investments December 31, 2015 December 31, 2014 Percentage of Net Assets Fair value Percentage of Net Assets Fair value Long Positions Futures Positions Agriculture -0.17
